Title: [Diary entry: 19 April 1787]
From: Washington, George
To: 

Thursday 19th. Mercury at  in the Morning— at Noon And  at Night. The Wind shifting to No. Wt. in the Night it blew fresh and cold. This morning there was a small white frost and a black one wch. was so severe as to stop brick laying till the sun had removed the effect of it. The leaves of the clover in the lawn were quite stiff & there was Ice full half an inch thick. Before noon the Wind got to the Southward but blew moderately. The air nevertheless continued cool. Mr. Craik and his Sisters went away after breakfast. I rid to the Plantations at Muddy hole, Dogue run, Frenchs, and the Ferry and to the fishing landing. At Muddy hole, finished sowing Carrot seed in drills—viz.—Every eighth row of exactly 20 acres of Corn; drilled in rows 5 feet a part. These were sowed in the manner, and in grd. prepared as mentioned yesterday, in two equal parts; The Northernmost of which was sowed with the large orange Carrot Seed (sent to me unaccompanied by a letter, or intimation from whom it came). The other half was sown with Carrot seed saved in my garden, and to be relied on. Of the first it took a quart, and about a gill to sow the Northern 10 Acres; of the latter it is presumed the same quantity sufficed—No. acct. of the qty. rendered. The 8th. square, or half acre which had been plowed the 11th. inst. for the Sweet

Potatoes, was, the West half of it, hilled this day (by order yesterday) to plant, whilst the other half was to have been planted in drills 4 feet a part between the rows; and 8 inches between the cuttings or sets in the rows to try the difference; but the frost last night induced me to postpone this planting. Two plows, according to order, came to work here to day. Recommenced planting of Corn with the drill plow at this place, this afternoon. The harrow was ordered to preceed it once, or as many times as the ground, from the clodiness, or grasiness of it, should appear to need it, to prepare the ground for the drill. At Dogue run, putting in Barley, Oats, and grass Seeds as yesterday. The Women were hoeing the low part between the two meadows—that is breaking the clods and pulverising the ground to fit it for the Seed. Sowed the remainder of the New river grass seeds in broad cast (yesterday just before the rain fell) adjoining that wch. had been sowed in drills the 11th. inst. at this place. At Frenchs, fencing on the ditch between fields No. 2 & 3, with trunnels. At the Ferry, the plows had just finished listing the So. cut of field No. 1 below the hill and the Women were employed in making the trunnel fence on the ditch along the road. A good many Herrings were caught last Night and this afternoon, at my fishery—but few this forenoon.